DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to a preliminary amendment filed 10/14/2020. As directed by the amendment, claims 1-3, 7-8, 11-14, 21 and 23 were amended, no claims 16-20 were cancelled, and new claim 25 was added. Thus, claims 1-15 and 21-25 are presently pending in this application.   

Drawings
The drawings are objected to because in fig. 1, the rectangular boxes having reference numerals “18”, “22”, “14”, “30”, and “26” should be labeled with a descriptive text, since the rectangular box is a generic graphical representation. See 37 CFR 1.83(a) and examiner note to Formed Paragraph 6.22 in MPEP section 608.02(b). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “a first stationary airflow biasing feature in communication with the first air splitter” (claim 3, lines 1-2), “a second stationary airflow biasing feature in communication with the second air splitter” (claim 3, lines 2-3), and :a stationary airflow biasing feature” (claim 23, line 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the limitation “a second vent” (line 1) is unclear if there is a first vent. It is noted that claim 5 claim a first vent, however, claim 6 is not depended on claim 5. 
Regarding claim 8, the limitation “passage;” (line 8) is unclear as to what the scope of the claim is because a period is missing, therefore, it is unclear if there are additional limitations being claimed or not. 

Regarding claim 10, the limitation “a second feedback passage” (lines 1-2) is unclear if there is a first passage. It is noted that claim 4 claims a first feedback passage, however, claim 10 is not depended on claim 4. 
Regarding claim 11, the limitation “a third vent …and a fourth vent” (lines 1-2) is unclear if there is a first vent and a second vent being claimed. It is noted that claims 5 and 6 claim a first and second vent, however, claim 11 is not depended on claims 5 and 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Burns (CA2,336,053).

    PNG
    media_image1.png
    978
    1063
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1083
    770
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the S1 and S2 of Burns to be the fluidic switch as disclosed in fig. 3 as taught by Burns for the purpose of providing a fluidic switch that would allow the stabilization of the shifting and slow the switching operation down to better control the operation of the valve and inflation and deflation of the bladders or to offer an alternative massaging effect. 
Furthermore, if there is any doubt that the first nozzle can be considered as a Nozzle. Burns discloses in fig. 1, nozzle (18) being connected to an inlet of air source (17, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first nozzle (see the annotated-Burns fig. 4 above) of Burns to be the nozzle 18 as taught by Burns for the purpose of providing a passageway that would allow air to be communicated between a fluid/pump source and an air splitter. 
Regarding claim 2, Burns discloses a first notch in fluid communication with the first nozzle and a second notch in fluid communication with the second nozzle (see the annotated-Burns S1 fig. 1 above).

Regarding claim 4, Burns discloses a first feedback passage in fluid communication with the second vent passage and the first transfer passage (see feedback passage 44, see the annotated-Burns S1 fig. 3 above and fig. 4 above, and page 11, lines 4-26).
Regarding claim 5, Burns discloses a first vent (opening at the end of vent passage V1, see the annotated-Burns S1 fig. 3 above) positioned in the first vent passage (see page 11, lines 4-26).
Regarding claim 6, Burns discloses a second vent (opening at the end of vent passage V2, see the annotated-Burns S1 fig. 3 above) positioned in the second vent passage (see page 11, lines 4-26).

    PNG
    media_image3.png
    1008
    736
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    1029
    659
    media_image4.png
    Greyscale


Regarding claim 9, Burns discloses a third notch in fluid communication with the third nozzle (see the annotated-Burns S2 fig. 3 above).
Regarding claim 10, Burns discloses a second feedback passage (passage 44 of S2, see the annotated-Burns S2 fig. 3 above, as shown, the passage 44 is in communication with the fourth vent passage (V2) and the second transfer passage (see the annotated-Burns fig. 4 above)) in fluid communication with the fourth vent passage and the second transfer passage (see page 11, lines 4-26).
Regarding claim 11, Burns discloses a third vent (opening at the end of vent passage V1, see the annotated-Burns S2 fig. 3 above)  positioned in the third vent 

    PNG
    media_image5.png
    919
    1090
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1076
    864
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1027
    675
    media_image7.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the S1 and S2 of Burns to be the fluidic switch as disclosed in fig. 3 as taught by Burns for the purpose of providing a fluidic switch that would allow the stabilization of the shifting and slow the switching operation down to better control the operation of switch and inflation and deflation of the bladders or to offer an alternative massaging effect due to the switching being slowed down. 
Regarding claim 13, Burns discloses that the air passage further includes: a second transfer zone (see the annotated-Burns fig. 4 above) fluidly connected to and downstream from the first splitter zone; a third inlet zone (see the annotated-Burns fig. 4 above) fluidly connected to and downstream from the second transfer zone; a third splitter zone (see the annotated-Burns S2 fig. 3 above) downstream from of the third inlet zone; a third bladder zone (passageway 37 being connected to bladder 39/B6 of S2, see the annotated-Burns S2 fig. 3 above) fluidly connected to and downstream from the third splitter zone; and a fourth bladder zone (passageway 38 being connected to bladder 40/B8 of S2) fluidly connected to and downstream from the third splitter zone (see page 12, lines 3-9 and page 11, lines 4-26).
Regarding claim 14, Burns discloses that the air passage further includes: a third vent zone (V1 of S2, see the annotated-Burns S2 fig. 3 above, page 11, lines 4-26) fluidly connected to the third bladder zone; and a fourth vent zone (V2 of S2, see the 
Regarding claim 15, Burns discloses that the air passage further includes a second feedback zone (feedback zone is 43 and 44 of S2, see page 11, lines 4-26, see the annotated-Burns S1 fig. 3 above, and the annotated-Burns fig. 4 above) fluidly connected to the fourth vent zone and the second transfer zone (see page 12, lines 3-9 and page 11, lines 4-26).
Regarding claim 25, Burns discloses that the first bladder zone (37 of S1 connecting B5/39, see the annotated-Burns S1 fig. 3 above) is configured for fluid communication with a first bladder (B5, similar to 39 connected to S1), the second bladder zone (38 of S1 connected to B7/40) is configured for fluid communication with a second bladder (B7, similar to 40 connected to S1, see the annotated-Burns fig,. 4 above and the annotated-Burns S1 fig. 3 above), the third bladder zone (37 of S2 connecting B6/39, see the annotated-Burns S1 fig. 3 above) is configured for fluid communication with a third bladder (B6, similar to 39 connected to S2), and the fourth bladder zone (38 of S2 connected to B7/40) is configured for fluid communication with a fourth bladder (B8, similar to 39 connected to S2), and wherein the fluidic pneumatic module is configured to inflate and deflate the first bladder, the second bladder, the third bladder, and the fourth bladder in a predefined sequence (see page 11, lines 4-26 and page 12, lines 3-9, see explanation similarly to fig. 2 in page 10).

    PNG
    media_image8.png
    1083
    1278
    media_image8.png
    Greyscale

Regarding claim 21, Burns discloses a fluidic switching module (module shown in fig. 2, Burns discloses that fig. 2 depicts a pair of backloaded crossover-type fluidic switches having negative interaction regions 30 and 31, and discloses in fig. 1 and pages 8-9 a single backloaded crossover type fluidic switches with a negative interaction region) comprising: a first subsystem (see the annotated-Burns fig. 2 above) having an inlet passage (see the annotated-Burns fig. 2 above) configured for fluid communication with a source of pressurized air (35, fig. 2, page 10, lines 8-27), and a first air splitter downstream from and in fluid communication with the inlet passage to receive an airflow from the source of pressurized air (see the annotated-Burns fig. 2 
Furthermore, if there is any doubt as to the function of the fluidic switch, or flow is biased towards one side of the first air splitter, or that the bladders are not functioning as claimed. Burns discloses all of the structure as claimed, therefore, the fluidic switching module of Burns as shown in fig. 2 would be capable of performing the switching as claimed in view of the explanation in pages 8-10 and full disclosure, since the switching can depend on the amount and timing of the pressure being applied by the different bladders when the bladders B1, B2, B3 and B4 is/are being pressed/pushed on. 
Regarding claim 22, Burns discloses a first vent in fluid communication with the first bladder (see fig. 1 for second subsystem, the first vent is within the third outlet passage 20, see vent 24, pages 8-9), wherein when the first bladder (B2/22) reaches the first threshold air pressure, airflow from the first bladder exhausts through the first 
Regarding claim 23, Burns discloses each of the first, second, and third subsystems includes a stationary airflow biasing feature (see the annotated-Burns fig. 2 above, see the notch in first subsystem, second subsystem and third subsystem, the notch would be a stationary airflow biasing feature, since the notch is a physical structure that would direct the flow in a particular direction towards B1/B2).
Regarding claim 24, Burns discloses that the stationary airflow biasing feature comprises a notch formed in a wall of the fluidic switching module (see the annotated-Burns fig. 2 above, see the notch in first subsystem, second subsystem and third subsystem, the notch would be a stationary airflow biasing feature, since the notch is a physical structure that would direct the flow in a particular direction towards B1/B2).
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over McCracken (3,306,538).

    PNG
    media_image9.png
    1187
    1282
    media_image9.png
    Greyscale

Regarding claim 1, McCracken discloses a fluidic switching module (entire device shown in fig. 2, McCracken discloses a fluid module where fluids enters through an inlet source such as 35, 12, 56, 86, and 104, and the fluid constantly moves from one location, therefore, the module is a fluidic switching module, see Col 2, line 28 to Col 4, line 25) comprising: a module body (13, 11, 10, fig. 2, see Col 2, lines 12-67) defining an inlet passage (inlet 12 and inlet passage 16, see fig. 1, see Col 2, lines 15-54); a first nozzle in fluid communication with the inlet passage (see the annotated-McCracken fig. 
Regarding claim 2, McCracken discloses a first notch in fluid communication with the first nozzle and a second notch in fluid communication with the second nozzle (see the annotated-McCracken fig. 1 above, see Col 2, line 15 to Col 3, line 71).
Regarding claim 3, McCracken discloses a first stationary airflow biasing feature in communication with the first air splitter and a second stationary airflow biasing feature in communication with the second air splitter (see the annotated-McCracken fig. 1 above, the first stationary airflow biasing feature is the first notch, the second stationary airflow biasing feature is the second notch, the notch would be able to bias airflow in the same manner as the applicant’s notch (airflow biasing feature), see Col 2, line 15 to Col 3, line 71).
Regarding claim 4, McCracken discloses a first feedback passage (22, fig. 1, Col 2, lines 35-40, McCracken discloses that the passage 22 is a feedback passage) in fluid communication with the second vent passage (see the annotated-McCracken fig. 1 above) and the first transfer passage (38, see the annotated-McCracken fig. 1 above, see Col 2, line 15 to Col 3, line 71).
Regarding claim 5, McCracken discloses a first vent positioned in the first vent passage (64 and passage between 64 and 68, see fig 2 and the annotated-McCracken 
Regarding claim 6, McCracken discloses a second vent positioned in the second vent passage (66 and passage between 70 and 66, see fig 2 and the annotated-McCracken fig. 1 above, wherein the opening of port 66 is the second vent, see Col 2, line 15 to Col 3, line 71).
Regarding claim 7, McCracken discloses the first air splitter and the second air splitter each defines a radius (see the annotated-McCracken fig. 1 above, as shown, the first air splitter and the second air splitter each defies a radius, see Col 2, line 15 to Col 3, line 71).
Regarding claim 8, McCracken discloses a third nozzle (76, see the annotated-McCracken fig. 1 above) in fluid communication with the second transfer passage (40, see the annotated-McCracken fig. 1 above, as shown, the third nozzle 76 is in fluid communication with the second transfer passage 40); a third air splitter (third air splitter is the area shown in the annotated-McCracken fig. 1 above and 80 and 78) in fluid communication with the third nozzle (76, see the annotated-McCracken fig. 1 above); a third passage in fluid communication with a first side of the third air splitter (92, see the annotated-McCracken fig. 1 above); a fourth passage (90, see the annotated-McCracken fig. 1 above) in fluid communication with a second side of the third air splitter (see the annotated-McCracken fig. 1 above); a third vent passage (94 and passage directly connected to 94, see the annotated-McCracken fig. 1 above) in fluid communication with the third bladder passage; a fourth vent passage (passage directly connected to 96, see the annotated-McCracken fig. 1 above, see Col 2, line 15 to Col 3, 
Regarding claim 9, McCracken discloses a third notch in fluid communication with the third nozzle (see the annotated-McCracken fig. 1 A above, see Col 2, line 15 to Col 3, line 71).
Regarding claim 10, McCracken discloses a second feedback passage (26, fig. 1, Col 2, lines 35-40, McCracken discloses that the passage 26 is a feedback passage) in fluid communication with the fourth vent passage (passage directly connected to 96, see the annotated-McCracken fig. 1 above) and the second transfer passage (40, see the annotated-McCracken fig. 1 above, see Col 2, line 15 to Col 3, line 71).
Regarding claim 11, McCracken discloses a third vent (opening forming 94, see the annotated-McCracken fig. 1 above) positioned in the third vent passage (94 and passage directly connected to 94, see the annotated-McCracken fig. 1 above) and a 
Regarding claim 12, McCracken discloses a pneumatic module (entire device shown in fig. 2, McCracken discloses a fluid module where fluids enters through an inlet source such as 35, 12, 56, 86, and 104, and the fluid constantly moves from one location, therefore, the module is a fluidic switching module, see Col 2, line 28 to Col 4, line 25) having an air passage (air passage is the entire space/pathway shown in fig. 1 that are within the 4 outer walls) formed therein, the air passage comprising: a first inlet zone (inlet 12 and inlet passage 16, see fig. 1) at a first upstream position (see the annotated-McCracken fig. 1 and Col 2, line 12 to Col 3, line 71 and full disclosure, the flow would flow from the inlet 12 towards 38 and 40, therefore, the first inlet zone is at a first upstream position, see Col 2, lines 29-47); a first splitter zone (see the annotated-McCracken fig. 1 above, as shown, the first air splitter is the first splitter zone which is downstream from the first inlet zone, the first splitter zone includes the annotated portion and the 46, 42, 48 and 44) downstream from the first inlet zone; a first transfer zone (38, see the annotated-McCracken fig. 1 above) fluidly connected to and downstream from the first splitter zone; a second inlet zone fluidly connected to and downstream from the first transfer zone (see the annotated-McCracken B, Col 3, lines 10-32, McCracken discloses that the air flows from 38 into 50, therefore, the area between 38 and 50 is the second inlet zone); a second splitter zone (see the second air splitter in the annotated-McCracken fig. 1 above, second air splitter includes the annotated portion 52 and 54 and 72 and 74) positioned downstream from the second inlet zone (see the annotated-McCracken fig. 1 above with reference to the annotated-

Regarding claim 14, McCracken discloses that the air passage further includes: a third vent zone (94 and passage directly connected to 94, see the annotated-McCracken fig. 1 above) fluidly connected to the third passage zone capable of being a third bladder zone (see the annotated-McCracken fig. 1 above and rejection in claim 13); and a fourth vent zone (passage directly connected to 96, see the annotated-McCracken fig. 1 above and see rejection in claim 13) fluidly connected to the fourth passage zone capable of being a fourth bladder zone (see Col 2, line 15 to Col 3, line 71).
Regarding claim 15, McCracken discloses that the air passage further includes a second feedback zone (26, fig. 1, Col 2, lines 35-40, McCracken discloses that the passage 26 is a feedback passage) fluidly connected to the fourth vent zone (passage directly connected to 96, see the annotated-McCracken fig. 1 above and see rejection in claim 13) and the second transfer zone (see the annotated-McCracken fig. 1 above, see Col 2, line 15 to Col 3, line 71).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Examiner, Art Unit 3785